Order entered September 28, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01139-CV

PS ROYAL SERVICES GROUP LP, GP ROYAL, LLC, STEPHEN F. PERKINS, AND S.
           PERKINS INVESTMENT PROPERTIES, INC., Appellants

                                                V.

                     SCOTT FISHER AND KRISTI FISHER, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01665-2014

                                            ORDER
        Before the Court is appellants’ motion for extension of time to file corrected reply brief.

We GRANT the motion and ORDER the brief received September 27, 2018 filed as of the date

of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE